DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 02/07/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/07/2022. Further, claims 3-5 are withdrawn from consideration per being directed to nonelected species. Claim 3 is directed to Species A, Figs. 8 and 13 and claims 4-5 are dependents of claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman et al. (US. 20190231106 A1, herein after referred to as Kaiserman) in view of Kim et al. (CN. 106662388 A, herein after referred to as Kim).
Regarding claim 1, Kaiserman teaches a storage system (delivery compartment 700 Fig. 7) for a house entrance (Abstract), the storage system comprising: an entrance refrigerator (second cavity 710 Fig. 7); a cold air supply assembly (component 725 Fig. 7) configured to supply cold air to the storage space (paragraph [0052]); and a first storage (first cavity 705 Fig. 7) disposed adjacent to the entrance refrigerator and having a first storage compartment configured to store an article (paragraph [0053]).

However, another embodiment of Kaiserman teaches a cabinet (see below annotated Fig. of Kaiserman) including: a first surface (see below annotated Fig. of Kaiserman) having a first opening (first opening 424 Fig. 4); a second surface (see below annotated Fig. of Kaiserman) having a second opening (second opening 426 Fig. 4); and a storage space (interior cavity 420 Fig. 4), wherein the cabinet is configured to be embedded in an outer wall (wall 402 Fig. 4 and paragraph [0008]) partitioning an indoor area and an outdoor area (see below annotated Fig. of Kaiserman) and to receive an article from the outdoor area through the first opening (paragraph [0045]); a first door (first door 404a Fig. 4) configured to selectively open and close the first opening (paragraph [0045] and Fig. 4); a second door (second door 404 b Fig. 4) configured to selectively open and close the second opening (paragraph [0045] and Fig. 4) to allow for the storage space to be accessible from both side of the wall.

    PNG
    media_image1.png
    711
    668
    media_image1.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the storage system of one embodiment of Kaiserman to include a cabinet having: a first surface having a first opening; a second surface having a second opening; and a storage space, wherein the cabinet is configured to be embedded in an outer wall partitioning an indoor area and an outdoor area and to receive an article from the outdoor area through the first opening; a first door configured to selectively open and close the first opening; a second door configured to selectively open and close the second opening in view of the teachings of a different embodiment of Kaiserman to allow for the storage space to be accessible from both side of the wall.


However, Kim teaches a refrigerator wherein the cold air supply assembly (refrigeration system 20 Fig. 2) includes a heat absorption part (third expander 145, second evaporator 250, and blower fan 255 Fig. 2) and a heat dissipation part (second compressor 210, second condenser 220 and blower fan 225 Fig. 2), and wherein the heat dissipation part includes: a compressor (second compressor 210 Fig. 2) configured to compress a refrigerant; a main condenser (second condenser 220 Fig. 2) configured to condense the refrigerant after passing through the compressor; and a condenser fan (blower fan 225 Fig. 2) disposed adjacent to the main condenser, and wherein the heat absorption part includes: an expansion member (third expander 145 Fig. 2) configured to expand the refrigerant after passing through the main condenser; an evaporator ( second evaporator 250 Fig. 2) configured to evaporate the refrigerant after passing through the expansion member; and an evaporator fan (blower fan 255 Fig. 2) disposed adjacent to the evaporator to provide refrigeration for stored items.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the storage system of Kaiserman to include a cold air supply assembly that includes a heat absorption part and a heat dissipation part, and wherein 
Regarding claim 6, the combined teachings teach wherein the heat dissipation part (second compressor 210, second condenser 220 and blower fan 225 Fig. 2 of Kim) is located in the first storage compartment (freezing chamber 13 Fig. 4 and paragraph [059] of Kim).
Regarding claim 8, the combined teachings teach further comprising a second storage (third cavity 715 Fig. 7 of Kaiserman) disposed adjacent to the entrance refrigerator (second cavity 710 Fig. 7 of Kaiserman), the second storage having a second storage compartment (third cavity 715 can be used for receipt of foods or goods paragraph [0053] of Kaiserman).
Regarding claim 9, the combined teachings teach wherein each of the storage space (second cavity 710 Fig. 7 of Kaiserman), the first storage compartment (first cavity 705 Fig. 7 of Kaiserman), and the second storage compartment (third cavity 715 Fig. 7 of Kaiserman) are configured to be maintained at different temperatures (paragraph [0053] of Kaiserman).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Kim and in further view of Woo et al. (KR. 20150082058 A, herein after referred to as Woo).
Regarding claim 2, the combined teachings teach further comprising a partition plate (cover plate 23 Fig. 4 of Kim) configured to partition the storage space into a storage compartment (refrigerating chamber 12 Fig. 4 of Kim) at a front of the storage space and a cold 
The combined teachings teach the invention as described above but fail to explicitly teach wherein the cabinet further includes a drain hole extending through a bottom of the cold air generating compartment, wherein the drain hole is located below the evaporator, and wherein the bottom of the cold air generating compartment is sloped toward the drain hole.
However, Woo teaches a refrigerator wherein the cabinet (cabinet 300 Fig. 2) further includes a drain hole (drain hole 753 Fig. 40) extending through a bottom of the cold air generating compartment (first cool air duct 700 Fig. 2), wherein the drain hole is located below the evaporator (first evaporator E1 Fig. 40), and wherein the bottom (inclined surface 751 Fig. 3) of the cold air generating compartment is sloped toward the drain hole (Fig. 40) to allow for drainage of the condensed water.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the storage system of the combined teachings to include a drain hole extending through a bottom of the cold air generating compartment, wherein the drain hole is located below the evaporator, and wherein the bottom of the cold air generating compartment is sloped toward the drain hole in view of the teachings of Woo to allow for drainage of the condensed water.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Kim in view of Woo and in further view of Chun et al. (US. 20050120738 A1, herein after referred to as Chun).
Regarding claim 7, the combined teachings teach the invention as described above but fail to explicitly teach further comprising: a machine room cover disposed within the first storage 
However, Woo teaches a refrigerator further comprising: a machine room cover (machine room cover 29 Fig. 2) disposed within the first storage compartment (lower storage compartment 23 Fig. 2) and abutting against a rear wall (see below annotated Fig. of Woo) of the first storage compartment to form a machine room (machine room 28 Fig. 2) in the first storage compartment, the heat dissipation part being located in the machine room (page 4 first paragraph and Fig. 2), the machine room cover being provided to block air flow between the machine room and the first storage compartment (insulating material 15 provided between machine room 28 and compartment 23 see last page 20 last 2 paragraphs) to allow for the storage compartment to remain at the desired temperature.

    PNG
    media_image2.png
    740
    645
    media_image2.png
    Greyscale


The combined teachings teach the invention as described above but fail to explicitly teach a back cover positioned at a rear surface of the machine room, the back cover including a plurality of holes, the plurality of holes of the back cover being configured to allow external air to flow into the machine room and air inside the machine room to be discharged to outside of the first storage.
However, Chun teaches a radiating apparatus of a built-in refrigerator with a back cover (back cover 46 Fig. 10) positioned at a rear surface of the machine room (paragraph [0083]), the back cover including a plurality of holes (suction holes 461, discharge holes 462, guide passing slot 463, and vent holes 464 Fig. 10), the plurality of holes of the back cover being configured to allow external air to flow into the machine room and air inside the machine room to be discharged to outside of the first storage (paragraphs [0087] and [0088]) to allow for cooling of the machine room.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the storage system of the combined teachings to include a back cover positioned at a rear surface of the machine room, the back cover including a .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kaiserman in view of Kim and in further view of Athanasiou Athanasios (DE. 102012216849 A1, herein after referred to as Athanasios).
Regarding claim 10, the combined teachings teach further comprising an auxiliary condenser (auxiliary condenser 223 Fig. 2 of Kim) connected to the main condenser in series (Fig. 2 of Kim), wherein the auxiliary condenser and the main condenser are configured to operate simultaneously (Fig. 2 of Kim).
The combined teachings teach the invention as described above but fail to explicitly teach an auxiliary condenser mounted to an external rear surface of the cabinet.
However, Athanasios teaches a refrigerator with an auxiliary condenser (condenser 8 Fig. 2) mounted to an external rear surface of the cabinet (corpus 2 Fig. 2) to allow for outside air to cool the condenser.
Therefore, it would have been obvious to a person skilled in the art before the effectively filed date to modify the storage system of the combined teachings to include an auxiliary condenser mounted to an external rear surface of the cabinet in view of the teachings of Athanasios to allow for outside air to cool the condenser.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMBA NMN GAYE whose telephone number is (571)272-8809. The examiner can normally be reached Monday-Thursday 5:30AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry -Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMBA NMN GAYE/Examiner, Art Unit 3763                                                                                                                                                                                                        

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763